UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-54709 DISCOVERY GOLD CORPORATION (Name of small business issuer in its charter) Nevada 27-2616571 (State of incorporation) (I.R.S. Employer Identification No.) 2, SUITE 380C DENVER, CO 80211 (Address of principal executive offices) (Zip Code) (855) 490-9700 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o(Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of September 19, 2012, there were 50,631,611shares of the registrant’s $0.001 par value common stock issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the three months ended July 31, 2012, originally filed with the Securities and Exchange Commission on September 19, 2012, amends Item 1 (Financial Statements)of our Quarterly Report on Form 10-Q.This Form 10-Q/A is filed to correct two numerical errors in the financial statements found under General and administrative expenses from inception and in Note 2. Going Concern.Also furnished in this Form 10-Q/A are Exhibits 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibits 101 to this report provide the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language).Certifications from our Chief Executive Officer and Chief Financial Officer required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 are attached to this Form 10-Q/A as Exhibits 31.1, 31.2, 32.1 and 32.2. No other changes have been made to the Form 10-Q. This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S–T, the interactive data files on Exhibits 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. Table of Contents TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 31 Item 4. Controls and Procedures. 32 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 33 Item 1A. Risk Factors. 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 34 Item 3. Defaults Upon Senior Securities. 34 Item 4. Mine Safety Disclosures. 34 Item 5. Other Information. 34 Item 6. Exhibits. 35 SIGNATURES 37 2 Table of Contents PART I - FINANCIALINFORMATION ITEM 1. FINANCIAL STATEMENTS DISCOVERY GOLD CORPORATION (Formerly Norman Cay Development, Inc.) (An Exploration Stage Enterprise) CONSOLIDATED BALANCE SHEETS JULY 31, (Unaudited) APRIL 30, (Audited) ASSETS Current Assets Cash and equivalents $ $ Total current assets Other Assets Option to acquire exploration rights, net of impairment - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to related parties Notes payable, related parties Convertible note payable, related party, net of discounts of $6,850 and $31,967 Total current liabilities TOTAL LIABILITIES Commitments and Contingencies (Note 11) STOCKHOLDERS' DEFICIT Preferred stock, par value $0.001, 10,000,000 authorized, none issued or outstanding at July 31, 2012 and April 30, 2012 respectively - - Common stock, $0.001 par value; 250,000,000 shares authorized, 50,025,000 and 48,830,000 shares issued and outstanding at July 31, 2012 and April 30, 2012, respectively Additional paid in capital Common stock committed Accumulated deficit during both development and exploration stages ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents DISCOVERY GOLD CORPORATION (Formerly Norman Cay Development, Inc.) (An Exploration Stage Enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended July 31, From Inception (April 28, 2010) to July 31, Revenues $
